In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 16-1660
MICHAEL H. WU AND CHRISTINE T. WU,
                                                  Plaintiffs-Appellants,

                                    v.

UNITED STATES OF AMERICA,
                                                    Defendant-Appellee.
                       ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
          No. 14-cv-3925 — Sharon Johnson Coleman, Judge.
                       ____________________

  SUBMITTED AUGUST 26, 2016 * — DECIDED AUGUST 29, 2016
                       ____________________

    Before MANION, ROVNER, and HAMILTON, Circuit Judges.
   PER CURIAM. Michael and Christine Wu contributed more
than allowed to their individual retirement accounts in 2007,
and as a result they faced taxes on those accounts for each
year that the excess funds remained. The Wus realized their


    *After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. See FED. R. APP. P. 34(a)(2)(C).
2                                                 No. 16-1660

mistake in early 2010, informed the IRS, and corrected the
problem by withdrawing the excesses from their accounts.
The Wus paid the taxes for 2007 through 2009, and although
they conceded liability for the first two years, they each
sought a refund for tax year 2009 on the ground that they
had avoided incurring taxes for that year by adjusting the
IRA account balances before the April 2010 filing deadline
for their 2009 tax return. The IRS rejected this contention,
prompting the Wus to file this action under 28 U.S.C.
§ 1346(a)(1) for a refund of the 2009 taxes. The district court
sided with the government, and the Wus appeal. We affirm
the judgment.
    Both of the Wus have an IRA, and each contributed
$200,000 after selling their home in 2007. For that tax year
the maximum allowable deduction for IRA contributions
was $4,000, and “excess contributions” (as calculated at the
end of a tax year) incur a tax of up to 6% annually until
withdrawn. 26 U.S.C. §§ 219(b)(1), (b)(5)(A), 4973(a), (b)
(2006); see generally Johnson v. C.I.R., 620 F.2d 153, 155
(7th Cir. 1980) (discussing tax on excess IRA contributions);
Johnson v. C.I.R., 661 F.2d 53, 55 (5th Cir. 1981) (same);
Orzechowski v. C.I.R., 592 F.2d 677, 679 (2d Cir. 1979) (same).
In March 2010, when the Wus finally realized their mistake,
they withdrew from their IRAs the excess contributions and
corresponding earnings. They jointly notified the IRS about
the excess contributions and asked that the resulting taxes
for 2007 through 2009 be waived. Oddly, the IRS gave differ-
ent answers to the couple: Michael Wu received a letter con-
cerning his “inquiry” saying that taxes had been assessed for
each year; Christine Wu received a letter telling her that her
“claim for credit” had been disallowed, that she too had
No. 16-1660                                                  3

been assessed taxes on her excess contributions, and that she
could appeal the decision disallowing her “claim.”
    Afterward the Wus promptly paid the taxes plus penal-
ties. Then in February 2012 each filed with the IRS a claim
for a refund of the taxes attributable to 2009 (additional
claims made by the Wus are not relevant to this appeal). The
Wus asserted that they had skirted liability for tax year 2009
by withdrawing (or, in IRS parlance, taking “distributions”
of) the excess contributions and corresponding earnings be-
fore the filing deadline for their 2009 tax return. In
April 2013 the IRS Appeals Office rejected this contention in
a letter addressed to both Michael and Christine Wu. Ac-
cording to the Appeals Office, the filing deadline for a par-
ticular tax year is relevant only to events occurring during
that tax year, e.g., no taxes would have been incurred for
2009 if the excess contributions had been made in 2009 but
distributed before the April 2010 deadline for 2009 individu-
al returns. But since the Wus made their excess contributions
in 2007, the Appeals Office continued, their distributions in
2010 did not save them from taxes for 2009.
    Two months later, in June 2013, the Appeals Office sent a
second letter, this one addressed only to Christine Wu. In
this communication the Appeals Office purported to uphold
the agency’s previous rejection of her “claim for credit.” Wu
was told that she could sue for a refund in federal court so
long as she did so within two years of July 19, 2010, the date
of the letter denying her “claim for credit.” That deadline, of
course, had passed almost a year earlier.
    The Wus jointly sued for refunds in May 2014. They as-
serted that their March 2010 distributions of the excess con-
tributions and associated earnings brought into play
4                                                   No. 16-1660

26 U.S.C. § 4973(b), which provides that IRA contributions
made but then distributed under § 408(d)(4) “shall be treated
as an amount not contributed.” Section 408(d)(4) literally
says that a “distribution of any contribution paid during a
taxable year” will not count as gross income (under
§ 408(d)(1)) if that distribution “is received on or before the
day prescribed by law (including extensions of time) for fil-
ing such individual’s return for such taxable year.” The Wus
argued that this language means that excess contributions,
for whatever year added to an IRA, are exempt from the an-
nual tax on excess contributions in a later taxable year if a
distribution is made during, or before a return is due for,
that later taxable year. If their understanding of § 408(d)(4) is
correct, then the Wus did not incur a liability for tax year
2009 because they distributed the excess contributions and
earnings before April 15, 2010.
    On the government’s motion, the district court dismissed
the action, agreeing with the government’s position that Mi-
chael Wu did not state a claim and that subject-matter juris-
diction was lacking over Christine Wu’s claim. The court ac-
cepted the government’s view that § 408(d)(4) covers only
those distributions made before the return deadline of the
tax year when the excess contribution was made, not with-
drawals of contributions made in earlier tax years. And be-
cause Michael Wu’s excess contributions had been made in
2007, the court said, he missed the opportunity to avoid in-
curring taxes again in 2009 by not taking a distribution be-
fore the last day of the tax year. As for Christine Wu, the dis-
trict court looked to the statute of limitations in 26 U.S.C.
§ 6532(a)(1) and, on that authority, concluded that it lacked
“jurisdiction” because she had not filed suit within two
years of receiving the IRS’s July 2010 letter saying that her
No. 16-1660                                                     5

“claim for credit” had been disallowed. And at all events,
the court added, Christine Wu did not state a claim for the
same reason that Michael Wu did not state a claim.
    As the government has since conceded, it misled the dis-
trict court about Christine Wu’s claim. Section 6532(a)(1),
although entitled “Periods of limitation on suits,” has been
interpreted     as    jurisdictional    by     several   circuits.
See Kaffenberger v. United States, 314 F.3d 944, 950–51 (8th Cir.
2003); Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320,
324 (6th Cir. 1990); Dalton v. United States, 800 F.2d 1316, 1319
(4th Cir. 1986). But whether or not that characterization is
correct, § 6532(a)(1) is irrelevant to the letter received by
Christine Wu in July 2010. That communication was
prompted by the Wus’ letter of March 2010, which sought
“waiver” of a “penalty,” not a “refund” of taxes which had
not even been assessed. See 26 C.F.R. § 301.6402–2(b)(1) (de-
fining content of claim for refund); D’Amelio v. United States,
679 F.2d 313, 315 (3d Cir. 1982) (observing that estate had not
made a claim for a refund by sending to IRS letters that
sought information about tax liability but “did not advise
the government that it believed it was entitled to a refund”).
And though it is possible to construe a communication from
the IRS as waiving the formal requirements for a claim to a
refund and disallowing a refund, see Nick’s Cigarette City, Inc.
v. United States, 531 F.3d 516, 521 (7th Cir. 2008), the March
letter could not have triggered a decision by the IRS because
no taxes had been paid or even assessed. So just like her
husband, Christine Wu first claimed a refund of the 2009
taxes in February 2012 and then brought this action barely a
year after the IRS Appeals Office finally disallowed that
claim. Thus, for both Michael and Christine Wu, the ques-
6                                                   No. 16-1660

tion before us is whether their interpretation of § 408(d)(4) is
correct.
     We conclude that it is not. Like the district court, we
agree with the IRS’s reading of § 408(d)(4). Although that
interpretation appears to be no more than a litigation posi-
tion that is not entitled to our deference, see Bowen v.
Georgetown Univ. Hosp., 488 U.S. 204, 212–13 (1988);
In re UAL Corp. (Pilots’ Pension Plan Termination), 468 F.3d
444, 449–50 (7th Cir. 2006); Harco Holdings Inc. v. United
States, 977 F.2d 1027, 1035 (7th Cir. 1992), we are persuaded
that the government’s position is more consistent with the
text of § 408(d)(4). That provision, as we have noted, literally
applies when a contribution paid into an IRA “during a tax-
able year” is distributed “on or before the day prescribed by
law (including extensions of time) for filing such individu-
al’s return for such taxable year.” As the government points
out, the phrase “such taxable year” refers to the taxable year
in which the contribution was made to the account. The Wus
made their excess contributions in 2007, so for that tax year
they could have avoided incurring the annual tax on excess
contributions by withdrawing the excess before the return-
filing deadline for that taxable year, i.e., April 15, 2008. But
for any later year the Wus could avoid the annual tax only
by taking the distribution before the taxable year ended.
    The position advocated by the Wus ignores the language
in § 408(d)(4) and also is an ill fit with the text of § 4973(b).
Under § 4973(b), the consequence of taking a qualifying dis-
tribution under § 408(d)(4) is that the amount of the with-
drawal “shall be treated as an amount not contributed.” But
the Wus are not asking that their 2007 contributions be treat-
ed as if they were never contributed (after all, they conceded
No. 16-1660                                                7

liability for tax years 2007 and 2008); they are asking that
those contributions be eliminated from the calculation for
2009 alone.
    Although the Wus’ principal contention is that the dis-
trict court erred in dismissing their refund claims for 2009,
we close by briefly addressing one other argument. They
suggest in their brief that their calculated excess contribu-
tions should have been reduced by $475 each under
§ 4973(b)(2)(C). As the government points out, this conten-
tion is undeveloped, as the Wus have not pointed to any
facts in support and did not raise it either in their refund
claims before the IRS or in the various iterations of their
complaint before the district court (apart from a mention of
their total excess contributions being “$400,000 (or
$399,050)”). The Wus’ undeveloped argument is waived.
See United Cent. Bank v. Davenport Estate LLC, 815 F.3d 315,
318 (7th Cir. 2016).
   We have reviewed the Wus’ remaining contentions, and
none has merit.

                                                AFFIRMED.